                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                        Case No. 16-cv-06607-SI
                                   8                     Plaintiff,
                                                                                              ORDER DENYING WITHOUT
                                   9              v.                                          PREJUDICE REQUEST FOR ONLINE
                                                                                              FILING
                                  10     MIKE HANSEN, et al.,
                                                                                              Re: Dkt. No. 83
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a “request for online filing” in which he asks permission to file his motions

                                  14   online free of cost. Docket No. 83. A litigant has to be able to meet certain technical requirements

                                  15   before he can use the court’s e-filing system. Plaintiff does not state that he meets those technical

                                  16   requirements and his request (in which he describe himself as indigent and transient) suggests that

                                  17   he may not have the computer equipment and software necessary to meet those requirements.

                                  18   Plaintiff’s request for online filing therefore is DENIED. Docket No. 83. The denial of the request

                                  19   is without prejudice to plaintiff filing a new request if and when he determines that he meets the

                                  20   technical requirements to be an e-filer. Plaintiff is cautioned that, if he becomes an e-filer, all his

                                  21   documents must be e-filed and documents will be sent to him only electronically; he will not receive

                                  22   both a paper copy and an electronic copy of documents filed by his opponent or court orders.

                                  23          The technical requirements for e-filing can be viewed on the court’s public website

                                  24   (https://cand.uscourts.gov/home). On the public website, plaintiff should click on the “pro se

                                  25   litigants” box on the bar at the top of the page, then click on the “how to register for e-filing with

                                  26   this court” tab on the lower right side of the page, and then read through all the information and be

                                  27   especially certain that he has all the equipment and abilities described in Step 1 of those instructions.

                                  28   Once he has done that, he may apply for permission to e-file using the form that may be downloaded
                                   1   in Step 2 of those instructions.

                                   2          Plaintiff is reminded that the deadline for him to file his opposition to defendants’ motion

                                   3   for summary judgment is May 31, 2019. He should be devoting his litigation energy to meeting

                                   4   that deadline.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 9, 2019

                                   7                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
